United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Corpus Christie, TX, Employer
)
___________________________________________ )
D.O., Appellant

Appearances:
Juan Mũnoz, for the appellant
Office of Solicitor, for the Director

Docket No. 16-0676
Issued: May 18, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 22, 2016 appellant, through her representative, timely appealed an
October 29, 2015 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP).1 As more than 180 days has elapsed from January 30, 2015, the date of the most
recent merit decision, to the filing of this appeal, pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction
over the merits of appellant’s claim.
ISSUE
The issue is whether OWCP properly found that appellant abandoned her request for a
hearing.
1

Appellant’s representative indicated that he was appealing a January 30, 2015 OWCP merit decision. However,
an appeal of office decisions issued on or after November 19, 2008 must be filed with 180 days of the decision.
20 C.F.R. § 501.3(e). The 180th day following January 30, 2015 was July 29, 2015. As this appeal was filed on
February 22, 2016, the Board lacks jurisdiction over the January 30, 2015 merit decision.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 3, 2014 appellant, then a 41-year-old mail carrier, filed a traumatic injury
claim (Form CA-1), alleging that on November 22, 2014 she was side swiped by a truck and
sustained lower and upper back stiffness and pain while in the performance of duty. She did not
initially stop work. The employing establishment noted that appellant never complained of back
problems, was seen by the emergency room physician, and was medically cleared.
By letter dated December 22, 2014, OWCP advised appellant that the evidence failed to
establish an injury in the performance of duty. It allotted her 30 days to submit appropriate
factual and medical evidence. OWCP mailed this to appellant’s address of record. Appellant did
not respond within the allotted time.
In a January 30, 2015 decision, OWCP denied appellant’s claim, finding that the
evidence of record did not establish that the injury occurred as alleged. It explained that
appellant did not complete the questionnaire describing how her injury had occurred or otherwise
provide any factual evidence of an injury occurring at work.
On February 26, 2015 appellant timely requested a telephonic hearing before an OWCP
hearing representative. She argued that she had submitted the proper paperwork for her claim.
Appellant also indicated that she did not receive the questionnaire or she would have provided
the requested information.
In an August 27, 2015 letter, OWCP notified appellant that a telephone hearing was
scheduled for October 14, 2015 at 10:45 a.m. Eastern Standard Time (EST). It instructed her to
call a toll-free number and enter a pass code to connect with the hearing representative. The
record reflects that the notice was mailed to appellant’s address of record.
Appellant did not call at the appointed time for the scheduled hearing.
By decision dated October 29, 2015, OWCP found that appellant abandoned her
requested hearing. The decision noted that the hearing was scheduled for October 14, 2015, but
she failed to appear as instructed. OWCP further found that there was no indication that
appellant contacted it either prior or subsequent to the scheduled hearing to explain her failure to
participate. Based on these factors, it concluded that she abandoned her hearing request.
LEGAL PRECEDENT
Under FECA and its implementing regulations, a claimant who has received a final
adverse decision by OWCP is entitled to receive a hearing upon writing to the address specified
in the decision within 30 days of the date of the decision for which a hearing is sought.3 Unless
otherwise directed in writing by the claimant, the hearing representative will mail a notice of the

3

Id. at § 8124(b)(1); 20 C.F.R. § 10.616(a).

2

time and place of the hearing to the claimant and any representative at least 30 days before the
scheduled date.4
A claimant who fails to appear at a scheduled hearing may request in writing within 10
days after the date set for the hearing that another hearing be scheduled. Where good cause for
failure to appear is shown, another hearing will be scheduled and conducted by teleconference.
The failure of the claimant to request another hearing within 10 days, or the failure of the
claimant to appear at the second scheduled hearing without good cause shown, shall constitute
abandonment of the request for a hearing. Where good cause is shown for failure to appear at
the second scheduled hearing, review of the matter will proceed as a review of the written
record.5 Where it has been determined that a claimant has abandoned his or her request for a
hearing, OWCP’s Branch of Hearings and Review will issue a formal decision.6
ANALYSIS
By decision dated January 30, 2015, OWCP denied appellant’s claim for a traumatic
injury. On February 26, 2015 appellant timely requested a telephone hearing.
In an August 27, 2015 letter, OWCP notified appellant that a telephone hearing was
scheduled for October 14, 2015 at 10:45 a.m. EST. It mailed the notice to her address of record.7
OWCP instructed appellant to call a toll-free number and enter a pass code to connect with the
hearing representative. Appellant did not call at the appointed time. She did not request a
postponement of the hearing or explain her failure to appear at the hearing within 10 days of the
scheduled hearing date of October 14, 2015.8 The Board therefore finds that she abandoned her
request for a hearing.
On appeal appellant argues the merits of her claim. She also argues that she did not
receive OWCP’s December 22, 2014 development letter advising her of the deficiencies in her
claim. However, the only issue before the Board is whether OWCP properly found that
appellant abandoned her request for a hearing. The Board does not have jurisdiction over the
merits of the claim.
CONCLUSION
The Board finds that appellant abandoned her request for a hearing.

4

20 C.F.R. § 10.617(b).

5

Id. at § 10.622(f).

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6(g) (October 2011).
6

See Jeffrey M. Sagrecy, 55 ECAB 724 (2004) (in the absence of evidence to the contrary, a letter properly
addressed and mailed in the due course of business, is presumed to have arrived at the mailing address in due course.
This is known as the “mailbox rule”).
7

8

Id. See also supra note 5.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 29, 2015 is affirmed.
Issued: May 18, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

